     Case 2:02-cv-07920-FMC-VBK Document 18 Filed 09/03/20 Page 1 of 3 Page ID #:45



 1    LAURIE A. TRAKTMAN (SBN 165588)
      email: lat@gslaw.org
 2    GILBERT & SACKMAN
      A LAW CORPORATION
 3    3699 Wilshire Boulevard, Suite 1200
      Los Angeles, California 90010
 4    Tel: (323) 938-3000
      Fax: (323) 937-9139
 5

 6    Attorneys for Plaintiffs
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10    BOARD OF TRUSTEES OF THE                       Case No. 02-CV-7920-FMC (VBKx)
      SHEET METAL WORKERS PENSION
11    PLAN OF SOUTHERN CALIFORNIA,
      ARIZONA, & NEVADA,                             SECOND RENEWAL OF JUDGMENT
12          Plaintiffs,
13                 v.
14    CREATIVE SHEET METAL and
      STEVEN K. HANSEN,
15
            Defendants.
16
             Based upon the application for renewal of the judgment of the original judgment,
17
       and pursuant to F.R.C.P. 69(a) and C.C.P. §§ 683.110 through 683.320, and for good
18
       cause appearing, thereon,
19
             The judgment to and against Creative Sheet Metal and Steven K. Hansen jointly
20
       and severally, the Default Judgment entered on March 18, 2003 and the Renewal of
21
       Judgment entered October 31, 2012 is hereby renewed in the amounts set forth below:
22
                   Renewal of money judgment:
23
                   a.     Total judgment: $19,055.29
24
                   b.     Costs after judgment: $0.00
25
                   c.     Attorneys fees: $0.00
26
                   d.     Subtotal (add a, b, and c): $19,055.29
27
                   e.     Credits after judgment: $0.00
28
                                                 1
                                     SECOND RENEWAL OF JUDGMENT
     Case
      Case2:02-cv-07920-FMC-VBK
           2:02-cv-07920-FMC-VBK Document
                                  Document17-2
                                           18 Filed
                                               Filed09/03/20
                                                     08/31/20 Page
                                                               Page22ofof33 Page
                                                                             PageID
                                                                                  ID#:46
                                                                                     #:43



 1                 f.    Subtotal (subtract e from d): $19,055.29
 2                 g.    Interest after judgment: $2,301.95 (This amount was recalculated to
 3           reflect the post-Judgment interest rate pursuant to 28 U.S.C. 1961 and Section 6621
 4           of the Internal Revenue Code of 1986 from the date of the original Judgment to
 5           August 26, 2020).
 6                 h.    Fee for filing renewal application: $0.00
 7                 i.    Total renewed judgment (add f, g, and h): $21,357.24
 8

 9            9/3/20
       Dated: _______________               By Clerk of Court: __________________
10                                                Deputy Clerk of Court

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2
                                    SECOND RENEWAL OF JUDGMENT
     Case
      Case2:02-cv-07920-FMC-VBK
           2:02-cv-07920-FMC-VBK Document
                                  Document17-2
                                           18 Filed
                                               Filed09/03/20
                                                     08/31/20 Page
                                                               Page33ofof33 Page
                                                                             PageID
                                                                                  ID#:47
                                                                                     #:44



 1                             DECLARATION OF SERVICE BY MAIL
 2

 3     STATE OF CALIFORNIA                    )
                                              ) ss.
 4     COUNTY OF LOS ANGELES                  )
 5

 6           I, the undersigned, am a citizen of the United States and a resident of the County of
 7     Los Angeles, over the age of eighteen years and not a party to the within proceeding; my
 8     business address is GILBERT & SACKMAN, A Law Corporation, 3699 Wilshire
 9     Boulevard, Suite 1200, Los Angeles, California 90010-2732. On August 31, 2020, I
10     served the within SECOND RENEWAL OF JUDGMENT, by depositing a true and
11     correct copy thereof, enclosed in a sealed envelope with postage fully prepaid, in a
12     mailbox regularly maintained by the government of the United States at Los Angeles,
13     California, addressed as follows:
14

15     Creative Sheet Metal
16     750 North Main Street
17     Leeds, Utah 84746
18

19     Steven K. Hansen
20     750 North Main Street
21     Leeds, Utah 84746
22

23           I declare under penalty of perjury that the foregoing is true and correct and was
24     executed by me on August 31, 2020, at Los Angeles, California.
25

26
27           Marisa Tijerina, Declarant
28
